UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 Commission file number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of Registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant’s name into English) The Federative Republic of Brazil (Jurisdiction of incorporation or organization) Rua Verbo Divino, 1356 São Paulo-SP-04719-002 Brazil (Address of principal executive offices) José Antonio Guaraldi Felix Telephone: +55-11-2111-2785 Fax: +55-11-2111-2780 E-mail: ri@netservicos.com.br Rua Verbo Divino, 1356 São Paulo-SP-04719-002
